DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/10/2021, claims 1, 4, 8, 10, and 18 have been amended, claims 22-24 are new, and claims 2 and 14-16 have been cancelled. Currently, claims 1, 3-13 and 17-24 are pending.

Allowable Subject Matter
Claims 1, 3-13 and 17-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method to improve OLED display uniformity.
Independent claim 1 distinctly features:
“the first light-emitting control sub-circuit is connected to the pixel circuits of the first color sub-pixels, the first light-emitting control sub-circuit is used to provide a first light- emitting control signal, and the first light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting; the second light-emitting control sub-circuit is connected to the pixel circuits of the second color sub-pixels, the second light-emitting control sub-circuit is used to provide a second light-emitting control signal, the second light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting unit, and the second light-emitting control signal is different from the first light-emitting control signal and a duty ratio of the first light-emitting control signal output by the first light-emitting control sub-circuit to the pixel circuits of the first color sub-pixels is greater than a first threshold, a duty ratio of the second light-emitting control signal output by the second light-emitting control sub-circuit to the pixel circuits of the second color sub-pixels is less than a second threshold, and the first threshold is greater than or equal to the second threshold”

Independent claim 8 distinctly features:
“the first light-emitting control sub-circuit is connected to the pixel circuits of the first color sub-pixels, the first light-emitting control sub-circuit is used to provide a first light- emitting control signal, and the first light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting; the second light-emitting control sub-circuit is connected to the pixel circuits of the second color sub-pixels, the second light-emitting control sub-circuit is used to provide a second light-emitting control signal, the second light-emitting control signal is used for driving the pixel circuit to output a driving current to the light-emitting unit, and the second light-emitting control signal is different from the first light-emitting control signal and a duty ratio of the first light-emitting control signal output by the first light-emitting control sub-circuit to the pixel circuits of the first color sub-pixels is greater than a first threshold, a duty ratio of the second light-emitting control signal output by the second light-emitting control sub-circuit to the pixel circuits of the second color sub-pixels is less than a second threshold, and the first threshold is greater than or equal to the second threshold”

Independent claim 10 distinctly features:
“outputting compensated data signals by a source driver circuit to pixel circuits of first color sub-pixels and pixel circuits of second color sub-pixels in each column of the plurality of sub-pixels; and outputting a light-emitting control signal by each light-emitting control sub-circuit in each of light-emitting control circuit groups to pixel circuits of sub-pixels of at least one color connected to the light-emitting control sub-circuit, wherein a duty ratio of the first light-emitting control signal output by the first light-emitting control sub-circuit to the pixel circuits of the first color sub-pixels is greater than a first threshold, a duty ratio of the second light-emitting control signal output by the second light-emitting control sub-circuit to the pixel circuits of the second color sub- pixels is less than a second threshold, and the first threshold is greater than or equal to the second threshold”
The closest prior art Hasegawa (US 20110157250 A1) teaches OLED pixel circuitry and driving method as shown in paragraphs 107-108 and Fig. 5, and Kim (US 20070103416 A1) teaches display gamma correction as shown in paragraph 55.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HANG LIN/Primary Examiner, Art Unit 2626